Collins bought laud of Henderson, paid part of the price, gave three notes for the balance, and went into possession. Henderson sold one of the notes to Camp, who sued it to judgment, and execution therefrom was. levied on the land. No deed to Collins was filed before the sale under the levy. At the instance of Collins, "Williamson consented to bid off the land at the sale, take a deed, and make Collins a deed when he paid Williamson his money back; it being also part of the agreement that Collins should pay off the balance of the original purchase price when the other notes matured. They attended the sale together. While the bidding was going on, Coleman made a bid and was asked by Williamson not to bid against him, as he was bidding off the land for Collins; and Coleman bid no more. Williamson bid off the land for $160, and the sheriff made him a deed. When the second purchase-money note fell due, Salter, to whom Henderson had transferred it, sued it to judgment. Henderson filed in the clerk’s office a deed to Collins; and Williamson paid off the *636ji.fa. and took up the papers. Collins' possession was never disturbed. ITe paid the balance of the purchase money as,agreed. He tendered to Williamson enough money to have more than reimbursed him for what he had paid out, and demanded a deed. Williamson said he would study about the matter, but did not claim that the land was his. He afterwards refused to make a deed to Collins, who brought his petition praying that, upon payment by him of the amount expended by Williamson, with interest, the sheriff's deed be cancelled, that peaceable possession be decreed, and that general relief be granted. A nonsuit was granted, on the ground that the agreement between the parties, being in parol, was within the statute of frauds.